Title: To James Madison from the Officers of the Volunteer Militia in the District of Columbia, 22 September 1813
From: Officers of the Volunteer Militia in the District of Columbia
To: Madison, James


Washington, Septr 22. 1813.
The Committee appointed by the Officers of the Volunteer Companies, has been requested to address you on the subject of the organization of those Companies into a separate Legion. The motives for suggesting that organization were briefly these.
1st The volunteer companies, had no confidence in the military skill or experience of a principal part of the field Officers of the Militia, seeing that on general parades, they did not discover the capacity and skill to direct the operations & movements of an army in the field. Under these impressions we believe it impossible for either Officers or men to act with that vigor, confidence, and unanimity, which is absolutely necessary to make any serious impression upon our enemy.
2d Being distributed among the Regiments with the common Militia, who have little or no discipline, we should be in continual danger of having our line broken, & our flanks exposed: to the utter confusion, loss, & disgrace of the whole.

3d As at present organized, we never have, nor can we expect to learn field duty. The field officers are not competent to instruct us, & if they were, there are but two field days in the year which the Law exacts. It can only therefore be learnt by volunteer parades in which the common Militia will not join, but which it was contemplated to have in the Volunteer Legion. This cannot be acquired in company parades only. The Officers and Men of the Volunteer companies are deeply impressed with the truth and importance of this representation. They do believe that if they meet the Enemy under the present organization, & under the present field officers that they will become an almost useless sacrifise. They flatter themselves however if organized into a distinct Corps, & an opportunity given them by voluntary meetings, to become acquainted with field duty, that the American Arms shall not be tarnished in their hands, & that if conquered, the victory shall be dearly purchased.
In expressing our wishes and views on this subject, we believe we express those of more than nine tenths of the Citizens. It is far from our wish to wound the feelings of any one, or to speak disrespectfully of those who are honored with the commissions of the President. Many of the Officers of whom we speak, are our personal friends, whom as Citizens we highly respect & esteem. But when the honor of our Country, the safety of our property and families, our own lives & reputations are at stake. When the Enemy threatens the seat of Government to take which, would add to his exultation and give eclat to his arms, we cannot be indifferent to any thing that may contribute to encrease our means of defence and of annoyance to the enemy. We feel that we are actuated by no sinister or unworthy motives, & hope we shall be heard with some indulgence on a subject that has occupied our serious attention, and in which we are so deeply interested. We have no doubt that if the Legion is thus formed, in a few weeks we shall have 1.000. Men enrolled in it, ready, willing, and determined to perform their duty. We have been induced to make this representation, because if we are attacked this fall, it is time we were organized & preparing for it. The postponement of further proceedings being, as we understand, indefinite; if delayed till your return, much of the advantages contemplated will be lost. This Organization having (as we have been informed) received your approbation, & the unqualified sanction of the Secretary of War in whose judgment & military experience we place much confidence, we hope, that you will review the subject at your earliest leisure and favor us with your decision, that arrangements may be made in time for the fall training.
John Davidson
E. B. Caldwell
John I. Stull
